Citation Nr: 1815718	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-32 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.
This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Jackson, Mississippi.

The Veteran appeared at a January 2017 hearing before the Board by videoconference.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence supports a finding that obstructive sleep apnea syndrome had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea syndrome have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that sleep apnea began during service, and has continued since service, to the present.  The Veteran submitted buddy statements attesting to sleep disturbances during service.

L.C. stated that he never witnessed the Veteran snore in the 18 years they lived together prior to service.  L.C. also stated he slept one bunk away from the Veteran during Basic Training and Advanced Infantry Training and did not notice any loud snoring or stoppage of breathing while the Veteran slept.  L.C. stated that after initial training, the Veteran and he were stationed together at Guantanamo Bay, Cuba and Camp Pendleton, California, and at that time he first noticed the Veteran snoring while sleeping in the field.  L.C. also noticed that the Veteran displayed less energy than usual during that time.

L.J.C. provided a statement that he was also stationed with the Veteran at Guantanamo Bay, Cuba.  L.J.C. stated that he witnessed the Veteran snore uncontrollably loudly when they alternated sleep breaks during 24 hour sentry duty.  L.J.C. stated that he tried to keep the Veteran from falling asleep during sentry duty to avoid his snoring.

A private doctor examined the Veteran in connection with this claim in April 2012.  The Veteran reported that use of a continuous positive airway pressure (CPAP) machine reduced snoring, apneas, restless sleep, and daytime fatigue.  That doctor noted the Veteran was physically fit with no history or symptoms of diabetes, hypertension, pulmonary, or heart problems.  That doctor's report did not opine whether or not sleep apnea was related to service, nor did that doctor provide an etiology for sleep apnea.

That doctor also completed a VA Sleep Apnea Disability Benefits Questionnaire in June 2013.  That doctor noted a 2007 diagnosis of obstructive sleep apnea which required treatment with a CPAP machine, but did not opine whether or not sleep apnea was related to service.

In September 2014, a different private doctor opined that the Veteran's sleep apnea was at least as likely as not related to service.  That doctor reviewed the Veteran's service records, was informed of the Veteran's medical history, and examined the Veteran.

The Board finds that the lay statements are competent to establish the presence of observable symptomatology, and indicate that sleep apnea symptoms manifested during service.  Additionally, the medical evidence indicates that sleep apnea is at least as likely as not related to service.  The Board finds that the only negative evidence is the lack of complaints or treatment for sleep apnea during service.

However, since service connection may be granted for disabilities diagnosed after service, the Board finds that the lack of service medical records for sleeping issues is not determinative.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran has a present diagnosis of obstructive sleep apnea.  Lay statements indicate that the Veteran developed sleeping issues during service.  A private doctor indicated that sleep apnea was not related to any diabetes, hypertension, pulmonary, or heart problems.  Another private doctor opined that sleep apnea was at least as likely as not related to service.  The Board finds that the lay statements are corroborated by the medical evidence, and together are sufficient to support a finding that sleep apnea had its onset during service.

Accordingly, the Board finds that the preponderance of the evidence supports the claim, and thus entitlement to service connection for sleep apnea is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea syndrome is granted.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


